ON REHEARING. Opinion delivered February 5, 1912. McCulloch, C. J. There was an issue raised by the pleadings as to whether Frankring, the assured, ever surrendered his original benefit certificate or authorized the change so as to make it payable to appellant. The only testimony on' the subject was the written application for the change and the benefit certificate itself, and the testimony of Pinchback, the secretary of the local lodge, who stated that he signed Frank-ring’s name to the application at the latter’s request, and that when the changed certificate was returned to him by the national president, he delivered it to Frankring. The trial court made no special finding, but found generally that appellees were entitled to the fund. It is contended that the court refused to credit Pinchback’s testimony and found that the certificate was changed without authority from Frankring, and that we should not disturb the finding. The burden was on appellees to show that the certificate payable to appellant was obtained without authority from Frankring. The testimony of Pinch-back was undisputed, and the court could not arbitrarily disregard it. We must assume that the court did not disregard it, but decided against appellant on the ground that she was not within the class of beneficiaries specified in the laws of the order, and for that reason was not entitled to the fund. Counsel for appellees again insist on the alleged insufficiency of appellant’s abstract. That contention was not mentioned in the original opinion, but we considered it and concluded that the abstract was sufficient to comply with the rules of this court. Appellees ask that the judgment be modified so as to remand the case for a new trial on the issue as to whether Frank-ring authorized or ratified the change of his benefit certificate. They say that they can bring forward other testimony bearing on that issue sufficient to warrant a finding in their favor. It is only in exceptional cases at law, when the proof is fully developed and there can be no recovery, that this court renders final judgment here on reversal, or remands with directions to enter judgment. The general rule is to remand for a new trial. The judgment of this court will, therefore, be modified so as to remand the case for a new trial on the issue indicated above.